Citation Nr: 1001744	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  05-17 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted from June 13, 2001 for hepatitis 
C


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1975 to July 
1982, and from January 1983 to July 1988. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In October 2007, the Board remanded the case.


FINDINGS OF FACT

In correspondence received in January 2010, prior to the 
promulgation of a decision in the appeal, the appellant 
withdrew his appeal regarding the rating assigned for 
hepatitis C.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant.  38 C.F.R. § 20.204.  The appellant withdrew 
his claim regarding the evaluation assigned his hepatitis C 
from June 13, 2001, in correspondence received in January 
2010.  In light of the foregoing, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
this issue and the appeal to the issue is dismissed.





ORDER

The claim of entitlement to an increased rating for hepatitis 
C is dismissed.




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


